Case 7:14-cv-04322-NSR-JCM Document 358 Filed 10/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MEREDITH BUSHER and ELLEN BUSHER as Co-

Personal Representatives of the Estate of EUGENE L.

BUSHER, and NANCY TUMPOSKY,

Plaintiffs,

Vv.
DESMOND T. BARRY, JR., THOMAS T. EGAN,
JOHN P. HEANUE, WILLIAM M. KELLY,
FRANCIS P. BARRON, and WINGED FOOT GOLF
CLUB, INC.,

Defendants.

WINGED FOOT HOLDING CORPORATION,

Nominal Defendant.

 

 

US les S TNY

DOCUMENT
|| ELECTRONICALLY fi

DOC #:

DATE FILED: 10114 [2020

 

 

14 Civ. 4322 (NSR) (JCM)

PROPOSED] FINAL ORDER
FOR VOLUNTARY

DISMISSAL OF CLAIMS
UNDER RULE 41(a)(2)

WHEREAS, Plaintiffs’ derivative claims on behalf of the Winged Foot Holding
Corporation (“Holding Corp.”) were partially dismissed by the Court’s order dated March
12, 2019 (dkt. 227), as clarified by the Court’s orders dated October 2 (dkt. 244) and

December 18, 2019 (dkt. 329);

WHEREAS, Plaintiffs’ claim for equitable dissolution of Holding Corp. was
dismissed on abstention grounds, without prejudice to Plaintiffs’ asserting the claim in a
state court action, by the Court’s order dated December 18, 2019 (dkt. 329);

WHEREAS, Plaintiffs sought permission pursuant to Rule 41(a)(2) to voluntarily
dismiss their remaining derivative claims, relating to the lease between Holding Corp.
and Winged Foot Golf Club for the period 2050-2071 (the “Remaining Claims”), with
prejudice, in order to expeditiously appeal the Court’s prior dismissal of Plaintiffs’ other

derivative claims;

WHEREAS, the Court on January 2, 2020 (dkt. 337) preliminarily approved
Plaintiffs’ proposed voluntary dismissal of the Remaining Claims with prejudice, subject
to notice being provided to Holding Corp. shareholders pursuant to Rule 23.1 of the

Federal Rules of Civil Procedure;

_ WHEREAS, the Court on January 28, 2020 (dkt. 344) approved a plan for notice
to shareholders, pursuant to which a final approval hearing was scheduled for April 17,
2020, and Plaintiffs’ counsel mailed written notice to shareholders advising them, inter
 

Case 7:14-cv-04322-NSR-JCM Document 358 Filed 10/14/20 Page 2 of 2

alia, of their right to appear at the hearing and to object to the proposed voluntary
dismissal of claims; and

WHEREAS, because of the public health emergency regarding the COVID-19
virus, the originally scheduled final approval hearing was adjourned and rescheduled
three times (see dkt. 346, 348, 355), with further notice being mailed to shareholders by
Plaintiffs’ counsel each time;

The matter having come on for hearing before the Court on October 8, 2020, with
no shareholder objections having been made, and the Court having considered the papers
and proceedings filed herein and the arguments made at the final approval hearing, and
finding there to be good cause appearing,

IT IS HEREBY ORDERED, ADJUDGED and DECREED that:

1, The distribution of notice to Holding Corp. shareholders pursuant to Rule
23.1, as provided for in the plan approved by the Court, constituted the best notice
practicable under the circumstances, and met the requirements of due process under the
United States Constitution and applicable state and federal law, and accordingly, based
on the papers and proceedings in connection with the final approval hearing held on
October 8, 2020, the Court finds that the actual notice to Holding Corp. shareholders was
adequate.

2s The Court finds that no substantial prejudice to Defendants has been
shown from Plaintiffs’ proposed voluntary dismissal of the Remaining Claims with
prejudice.

3. Final approval of Plaintiffs’ proposed voluntary dismissal of the
Remaining Claims with prejudice is granted, and accordingly, the Remaining Claims are
dismissed with prejudice.

4, Final judgment shall be entered in this matter.

SO ORDERED. ee >
ao PF. aaa A
ra am eer ee

 

Nelson S. Roman, U.S.D.J.

DATED: October _!4, 2020
White Plains, NY
